Citation Nr: 0704934	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  03-17 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from June 1969 to August 
1972.      

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2002 of 
the Cleveland, Ohio, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied entitlement to an increased 
rating for PTSD.  A September 2003 rating decision assigned a 
30 percent rating to the PTSD from October 31, 2001.  

In a March 2005 decision, the Board denied the claim for 
entitlement to a disability evaluation in excess of 30 
percent for PTSD.  A timely appeal of that decision was filed 
to the United States Court of Appeals for Veterans Claims 
(Court).  

While the case was pending at the Court, the VA Office of 
General Counsel and the appellant's attorney filed a joint 
motion for remand, requesting that the Court vacate the 
Board's March 2005 decision and remand the issue of 
entitlement to an increased rating for PTSD.  In February 
2006, the Court granted the joint motion, vacated the Board's 
March 2005 decision and remanded the case to the Board for 
compliance with directives that were specified by the Court.  

In a June 2003 statement, the veteran raised the issue of 
entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.  This 
issue is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is necessary before this matter can be 
decided on the merits.  Review of the record reveals that the 
veteran reported being treated for PTSD at a VA medical 
facility in Cincinnati.  VA treatment records from the VA 
medical facility in Cincinnati dated from December 1998 to 
June 2003 and a record dated in November 2006 are associated 
with the claims folder.  The RO should make an attempt to 
obtain the veteran's treatment records dated from June 2003 
to present, including all records of treatment by Dr. J.L., 
his treating VA psychiatrist.  VA has a duty to seek these 
records.  38 U.S.C.A. § 5103A(b)(1).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  In a November 
2006 VA treatment record, Dr. J.L. indicated that the veteran 
experienced social isolation and was "emotionally totally 
shut down."  The treating physician advised the veteran to 
undergo another VA examination.  Because there is evidence of 
possible worsening since the last examination, the Board 
concludes that a new examination is needed to determine the 
severity of the PTSD.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).  

Lastly, the Board notes that the notice requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA) require VA to 
notify the appellant of any evidence that is necessary to 
substantiate his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  While this case is in remand status, the veteran 
should be provided proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that informs the veteran as to the 
type of evidence needed to establish an increased disability 
rating, and an effective date should an increased rating be 
granted.



Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The RO/AMC should obtain all records 
of the veteran's treatment for PTSD from 
the VA medical facility in Cincinnati, 
Ohio, dated from June 2003 to present, 
including all records of treatment by Dr. 
J.L.    

3.  The veteran should be afforded VA 
psychiatric examination to determine the 
severity of the service-connected PTSD.  
The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should report the veteran's PTSD 
symptoms.  The examiner should indicate 
whether PTSD causes occupational and 
social impairment with reduced 
reliability and productivity, impairment 
of short- and long-term memory, impaired 
judgment, impaired abstract thinking, 
disturbances of motivation and mood, or 
difficulty in establishing effective work 
and social relationships.  The examiner 
should indicate whether PTSD causes 
occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood or total occupational 
and social impairment.  The examiner 
should render an opinion as to whether 
the PTSD causes unemployability.  The 
examiner should also provide a GAF score 
in accordance with DSM-IV.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale. 

4.  Then the RO/AMC should readjudicate 
the issue on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Michael Lane
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


